--------------------------------------------------------------------------------

Return to 10K [cbi10k2006.htm]
EXHIBIT 10.15
 
ADDENDUM TO LEASE
 
LET THIS SERVE AS AN ADDENDUM TO THE LEASE ENTERED INTO ON January 23, 2002 BY
AND BETWEEN Hallandale Place, Ltd. (as "Landlord") and Commercial Bank of
Florida (as "Tenant"), having its place of business at 1448 E. Hallandale Beach
Boulevard, Hallandale, FL 33009.
 
IN THE EVENT this Addendum conflicts with any provision of the Lease, the terms
and conditions of the Addendum shall prevail.
 
NOW THEREFORE, in consideration of the premises mutually exchanged herein and
other good and valuable consideration, the adequacy and receipt of which is
hereby acknowledged by both parties, it is agreed as follows:
 
1.  The Landlord and the Tenant have agreed to extend the term of the referenced
Lease for an additional Five (5) years, commencing February 1, 2007 and ending
January 31, 2012.
 
2.  The base rent will be $27.00 per square foot in Year One (1) of this
extension.
 
3.  Thereafter, the base rent will be subject to an annual CPI increase of no
less then Four Percent (4%) and no more then Six Percent (6%).
 
4.  The common area maintenance, insurance, and real estate taxes shall be paid
and shall adjust according to the Lease documents.
 
5.  All other terms and conditions of the original Lease Agreement shall remain
in full force and effect.
 
LET THIS ADDENDUM be attached and become a part of the Lease dated January 23,
2002, by and between Hallandale Place, Ltd. (as "Landlord"), and Commercial Bank
of Florida (as "Tenant"). All other terms and conditions of said Lease shall
remain the same.
 
IN WITNESS WHEREOF this Addendum has, been duly executed by both parties hereto
on this 4 day of December, 2006.
 

Signed, sealed and delivered in the presence of:    LANDLORD:  hallandale Place,
Ltd.                /s/ Alan Goldstein        BY:  Hallandale Place, LLC,
General Partner        BY:  Alan Goldstein, Partner                      
 TENANT:  Commercial Bank of Florida                /s/ Bruce Steinberger      
 BY:  Bruce Steinberger, President          